                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


TERRY L. TERRY                                  CIVIL ACTION NO.: 18-812

v.                                              JUDGE ELIZABETH ERNY FOOTE

DARREL VANNOY                                   MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM RULING

      Before the Court is Petitioner’s appeal of the Magistrate Judge’s order denying

Petitioner’s motion to strike any response the State might make to his application for a

writ of habeas corpus. [Record Document 17]. Because the Magistrate Judge’s ruling

was neither clearly erroneous nor contrary to law, his order [Record Document 16] is

AFFIRMED.

I.    Background

      Petitioner Terry L. Terry (“Terry”) was convicted of three counts of child

molestation and sentenced to fifty years imprisonment. [Record Document 1 at 1]. He

filed his federal habeas petition on June 14, 2018. [Id.]. After being served, the State

moved for a sixty-day extension, which this Court granted. [Record Documents 9 and

10]. After discovering that the current district attorney of Caddo Parish issued an order

in Terry’s appeal while serving as an appeals court judge, the State sent Terry a conflict

waiver form and requested an extension of time to address the conflict. [Record

Document 12]. The State also represented that it needed additional time to obtain

transcripts of the victims’ Gingerbread House interviews that were played at Terry’s

trial. [Id. at 2]. The Court granted this request. [Record Document 13].

                                            1
      Terry filed oppositions to the State’s motions. [Record Documents 11 and 14]. In

each case, this Court had already granted the extensions before receiving Terry’s

objections. [Record Documents 10 and 13]. In his opposition to the second motion,

Terry incorporated a motion to strike any answer the State might make to his petition.

[Record Document 14 at 3]. In this filing, he argued that the State could find an

unconflicted attorney to work on his case and that the State should already have

transcripts of the Gingerbread House interviews. [Id. at 2].

      The Magistrate Judge denied Terry’s motion to strike, explaining:

      The extension related to the conflict was to allow for an exchange of
      correspondence in the hopes of obtaining a waiver of the conflict. And it is
      not unusual for the State to lack a transcript of a Gingerbread House
      interview when the case reaches the habeas stage. The recorded
      interviews are often played at the state court trial but with no transcript
      made by the court reporter.

[Record Document 16 at 1–2]. The Magistrate Judge found that the time required to

obtain transcripts and prepare briefing rendered the State’s “requested extensions of

time . . . entirely reasonable and within the ordinary expectations for a case such as

this.” [Id. at 2]. It is this finding and the resulting denial of his motion to strike that

Terry has appealed. [Record Document 17].

II.   Standard of Review

      Under the Federal Magistrate Act, a magistrate judge may issue binding rulings

on non-dispositive matters. 28 U.S.C. § 636(b)(1)(A). A party that objects to such a

ruling may appeal to the district judge who “must . . . modify or set aside any part of

the order that is clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a). A clear

error standard applies to a magistrate judge’s findings of fact, while legal conclusions

are reviewed de novo. See Spillers v. Chevron USA Inc., No. 11-2163, 2013 WL 869387,
                                            2
at *3 (W.D. La. Mar. 6, 2013) (citing Choate v. State Farm Lloyds, No. 03-2111, 2005

WL 1109432, at *1 (N.D. Tex. May 5, 2005)). “A finding is ‘clearly erroneous’ when

although there is evidence to support it, the reviewing court on the entire evidence is

left with the definite and firm conviction that a mistake has been committed.” United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). Hence, reversal of a factual

finding is improper whenever the “magistrate judge’s ‘account of the evidence is

plausible in light of the record viewed in its entirety.’” Smith v. Smith, 154 F.R.D. 661,

665 (N.D. Tex. 1994) (quoting Resolution Tr. Corp. v. Sands, 151 F.R.D. 616, 619 (N.D.

Tex. 1993)).

III.   Application

       An extension of time to file an answer is a non-dispositive matter, and so the

Magistrate Judge could properly issue a binding order granting the extension. See

Fletcher v. United States, 452 F. App’x 547, 553 (5th Cir. 2011) (per curiam)

(unpublished) (citing Fed. R. Civ. P. 72(a); Tucker v. U.S. Dep’t of Army, 56 F.3d 1384

(5th Cir. 1995) (per curiam) (unpublished)). Terry now argues that the Magistrate

Judge erred because the jury at Terry’s trial was provided with transcripts of the

Gingerbread House interviews. [Record Document 17 at 3].

       In his opposition to the State’s motion for a second extension, Terry made the

conclusory allegation that “the State should already be in possession of both the

Gingerbread House interviews and the transcripts of the interviews.” [Record Document

14 at 2]. It is only in the instant appeal that Terry has offered a supporting factual

explanation—namely, that transcripts of the interviews were used at his trial.

Nevertheless, even if Terry had provided the Magistrate Judge with this information, an

                                            3
order granting the State’s motion would not have been erroneous. This Court has no

way to know the condition of the district attorney’s files nor whether the transcripts

were even made part of the state court record. If they were not formally entered into

the record, then they may no longer exist even if they were shown to the jury at trial.

As the Magistrate Judge correctly noted, this Court generally requires transcripts of

Gingerbread House interviews before it is able to review habeas petitions in child sexual

abuse cases. [Record Document 16 at 2]. If this Court begins to review a petition and

then discovers that a transcript is missing, this Court must stop work on the petition

until a transcript can be obtained. As having a complete record prior to any review

reduces potential delay, the Magistrate Judge’s findings in this regard were not clearly

erroneous.

      The Magistrate Judge’s ruling was also in accordance with applicable law. The

State has yet to file an answer, and so there is nothing in the record for this Court to

strike. Moreover, if this Court were to grant Terry’s motion and prohibit the State from

answering his petition, he would then be entitled to seek a default judgment. However,

“[d]efault judgments are not appropriate in habeas corpus cases.” Lemons v. Collins,

992 F.2d 326 (5th Cir. 1993) (per curiam) (unpublished) (citing 7 Moore’s Federal

Practice ¶ 81.05[4] at 81-55 & n.14). 1


      1 Arguably, the Supreme Court impliedly abrogated this holding in Gonzalez v.
Crosby by opining that Rule 60(b) of the Federal Rules of Civil Procedure “is often used
to relieve parties from the effect of a default judgment mistakenly entered against
them, a function as legitimate in habeas cases as in run-of-the-mine civil cases.” 545
U.S. 524, 535 (2005) (internal citation omitted). However, post-Gonzalez rulings have
not recognized such an implication. See, e.g., Harris v. Warden, London Corr. Inst., No.
17-3944, 2018 WL 1224456, at *2 (6th Cir. Mar. 1, 2018) (citing Allen v. Perini, 424
F.2d 134, 138 (6th Cir. 1970), superseded by statute on other grounds as recognized in
Jenkins v. Turner, No. 2:17-cv-738, 2018 WL 4301313 (S.D. Ohio Sept. 10, 2018));
                                           4
      Terry correctly notes that self-represented habeas petitioners are required to

abide by the deadlines established by statute, rule, and court order. [Record Document

14 at 3]. However, being held to this standard means only that a petitioner cannot

allow a deadline to pass without making a timely filing or requesting an extension. Once

a petitioner timely files a petition for a writ of habeas corpus, this Court is typically

generous with extensions to prepare subsequent filings. Although this Court will deny

extensions when it detects dilatory motives, the Magistrate Judge’s finding that the

State had articulated appropriate reasons for its request was not clearly erroneous.

IV.   Conclusion

      In light of the foregoing, IT IS ORDERED that the ruling of the Magistrate

Judge denying Terry’s motion to strike [Record Document 16] is AFFIRMED.
                                                               5th day of
      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ____
  June
_____________, 2019.



                                          _________________________________
                                           ELIZABETH ERNY FOOTE
                                           UNITED STATES DISTRICT JUDGE




Quinones-Torres v. United States, 240 F. App’x 876, 878 (1st Cir. 2007) (citing Gordon
v. Duran, 895 F.2d 610, 612 (9th Cir. 1990)). This Court need not decide this issue
because even if default judgments are available in habeas cases, the Magistrate Judge
was not clearly wrong in finding appropriate an extension of time in order to obtain a
conflict waiver and prepare a complete transcript.
                                           5
